Citation Nr: 1431677	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for right ear hearing loss.  In October 2009, the Veteran testified before the Board at a hearing held via videoconference.  In December 2009, the Board remanded the claim for additional development.

The Board notes that in in February 2011, the RO granted service connection for left ear hearing loss.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's right ear hearing loss was caused or aggravated by his service-connected left ear hearing loss.


CONCLUSION OF LAW

Right ear hearing loss was caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss constitutes a complete grant of the benefits sought on appeal, no further action is required to comply VA's duties to notify and assist. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran's service treatment records include an audiogram conducted at enlistment in October 1961 where the Veteran was noted to have hearing loss in the left ear.  During service, there are multiple occasions that the Veteran sought treatment for a left ear ache, diagnosed as otitis externa.  A separation audiogram in November 1963 showed a shift in hearing at 4000 Hz, but do not meet the criteria for disability under VA regulations.  See 38 C.F.R. § 3.385. 

There is no medical evidence suggesting that right hearing loss was diagnosed within the one-year presumptive period after service.  

A September 1970 VA record shows that the Veteran underwent a radical mastoidectomy of the left ear.  The procedure was to revise a tympanomastoidectomy, of which the Veteran had undergone twice in the previous three years.

There are no other pertinent clinical records associated with the claims file until a VA examination in March 2008.  At that time, the Veteran reported a history of hazardous in-service noise exposure from machine guns, shot guns, diesel trucks, and generators.  He also reported post-service noise exposure from being around an air compressor.  He had worked at a steel mill for one year and then worked as a truck driver for many years.  Audiological examination showed right ear hearing loss that comports with VA's definition of a hearing loss disability.  The examiner concluded that it was less likely than not that the Veteran's right ear hearing loss was related to his service because there was a normal audiogram conducted on separation examination.

The Veteran submitted a private medical report in December 2008, wherein the physician concluded that based upon review of the Veteran's clinical history, it was obvious that the Veteran's noise exposure in service was a significant contributing component to his current right ear hearing loss.  The same record demonstrates that the Veteran's right ear hearing loss was "secondary to an ossicular discontinuity because the tympanic membrane and the ossicles [were not present] on the left side." 

The Board remanded the claim to obtain a new examination because the March 20008 examiner based on the negative opinion on the fact that the Veteran had normal hearing in the right ear at separation.  On April 2010 VA examination, the VA examiner conducted physical examination of the Veteran, including audiological testing, and concluded that the Veteran's left ear hearing loss was likely due to service, stating that the Veteran had mixed hearing loss in the left ear with noticeable change of hearing thresholds from induction to separation from service.  The examiner concluded that it was less likely than not that the Veteran's right ear hearing loss was due to service because even though there was a change in hearing thresholds in service, his hearing was still clinically normal upon separation from service.  

First, the Board finds that the Veteran has suffered from right ear hearing loss that meets VA's definition of a hearing loss disability during the appeal period.   

Next, the Board finds that the weight of the credible evidence supports the Veteran's claim for service connection for left ear hearing loss on a secondary basis.  When reviewing the evidence of record, the Board places the greatest probative weight on the December 2008 private opinion that relates the Veteran's right ear hearing loss to the Veteran's left ear hearing loss.  The record stated that the previous left ear surgeries, which contributed to the Veteran's left ear hearing loss, had caused, or was the reason for, the Veteran's right ear hearing loss.  Both VA examiners based the negative opinion on the fact that hearing was normal in the right ear at separation.  Neither VA examiner provided an etiology for the cause of the Veteran's right ear hearing loss, nor did they discuss the theory of secondary service connection.  The Board finds that the 2008 record is probative because it comports with the evidence of record showing that the Veteran had a history of mastoid surgeries and otitis externa on the left, both in service and following service, and that he suffered from left ear hearing loss related to those surgeries.  Thus, the 2008 diagnosis/opinion demonstrates that the Veteran's right ear hearing loss was caused or aggravated by a service-connected condition.  Therefore, service connection for right ear hearing loss is warranted.  

In this case, there is evidence of a disability during the appeal period and the competent and probative evidence supports the finding that the Veteran's right ear hearing loss was caused or aggravated by his service-connected left ear hearing loss.  Accordingly, service connection for right ear hearing loss is granted.

ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


